In the original opinion we held that the motion of defendant to strike out the testimony of the witness Eichelberger, "About Norman Summers and Frank McCraw were to get $1 and Mayor Coleman 50 cents," came too late. The appellant in his brief on application for rehearing insists that he made the motion as soon as he was advised that the testimony was hearsay. This contention is not borne out by the record. In the cross-examination, Eichelberger never testified that he had any agreement with Coleman or Summers, but did testify, first: "I paid Matson, Frank McCraw and the man working for Frank McCraw for the protection." And then testified, evidently in response to questions by appellant, "I did not have any definite agreement with Norman Summers that he was to get a single dollar or with Mayor Coleman either. I figured it up with Frank McCraw. I did not personally make the agreement with either Norman Summers or Mayor Coleman." This would have been the time for appellant to have made his motion in order to have it reviewed. Instead of that, he allowed the witness to continue to testify with reference to his business in selling whisky, after which he added, "I was not present when anything like that was agreed upon." What this last testimony of the witness referred to is not clear from the record. In any event, the motion under all of the decisions came too late.
Another reason why the motion cannot be made the basis of reversible error is that the motion refers to Summers, McCraw, and Coleman jointly, whereas the testimony as to McCraw is not hearsay and, therefore, would not be subject to the motion on that ground. Where a part of evidence which is objected to as a whole is admissible, it is not error to overrule a general objection. The above statement of the rule is borne out in numerous cases digested in 6 Alabama Digest, Criminal Law, 695 (6).
The application for rehearing is overruled.
Application overruled.